Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered December 5, 1989, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law and the facts, by deleting the provision thereof directing the defendant to pay $510 in restitution; as so modified, the judgment is affirmed.
Because the sentencing court made no findings as to the loss or damage caused by the oifense, and the record does not contain sufficient evidence to support such a finding, that portion of the judgment directing the payment of restitution must be deleted (see, Penal Law § 60.27 [2]).
Since the defendant failed to raise his objections to the adequacy of his plea allocution in the County Court, his claim with respect thereto is unpreserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Santana, 151 AD2d 518; People v Maida, 147 AD2d 711; People v Nicastro, 114 AD2d 979). Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.